DeBRULER, Justice,
dissenting.
The plea of guilty was given and accepted on August 19, 1983, after the effective date in December, 1981, of the rule announced in German v. State (1981), Ind., 428 N.E.2d 234, requiring strict compliance by the trial courts of the state with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law clauses in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. The objective of advisements under I.C. 85-5-85-1-2 as contemplated in those two cases is not to determine whether the defendant received the proper sentence, but "to insure . . . the defendant's admission of guilt is given with full knowledge of the consequences of such admission." Gray v. State (1985), Ind. App., 481 N.E.2d 158, 161. Both German and Austin were recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, and my dissents in Simpson v. State (1986), Ind., 499 N.E.2d 205, Reid v. State (1986), Ind., 499 N.E.2d 207, and Merriweather v. State (1986), Ind., 499 N.E.2d 209, and based upon this court's holding in Linthicum v. State (1984), Ind., 465 N.E.2d 701, that a trial court does not comply with the requirement of the statute that the defendant be informed of the possibility of an increased sentence due to prior convictions by merely advising him "that if he were on parole, probation or under any withheld or suspended sentence it could affect the length of the sentence." I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty.